Exhibit 10.2

THIS AGREEMENT HAS CONFIDENTIAL PORTIONS OMITTED, WHICH PORTIONS HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.  OMITTED PORTIONS ARE
INDICATED IN THIS AGREEMENT WITH BRACKETS ([*]).

[g251331kii001.jpg]

REGIONAL AMENDMENT FOR THE SALE OF PRODUCTS
BETWEEN MOTOROLA AND CELLSTAR IN NORTH AMERICA

THIS NORTH AMERICA REGIONAL AMENDMENT (“Regional Amendment”) is made as of the
20th day of November, 2006 (“Effective Date”) for the sale of Products as
specified below by and through the following entities:

BETWEEN

 

Motorola, Inc., a company incorporated in Delaware, U.S.A., and having a
principal place of business at 600 North U.S. Highway 45, Libertyville, IL
60048-1286 (hereinafter referred to as “Motorola”)

 

 

 

AND

 

CellStar Ltd., a Texas limited partnership, and having a principal place of
business at 601 S. Royal Lane, Coppell, TX 75019 (hereinafter referred to as
“CellStar” or “Distributor”).

 

THEREFORE, in consideration of the mutual covenants and promises and subject to
the terms and conditions of this Regional Amendment, the parties agree as
follows:

The parties recognize that the Master Distribution Agreement between the
parties, having an effective date of November 20, 2006, will continue in full
force and effect and be incorporated herein by reference and will provide the
underlying terms and conditions by which Motorola and CellStar will conduct
business on a global level.  Any conflict between the terms and conditions of
this Regional Amendment and the Master Distributor Agreement will be resolved in
favor of the Master Distributor Agreement unless specifically noted in this
Amendment.

1.              Territory for sale of Products 

United States of America

2.              Products/Quantity/Prices

Prices, quantities and products will be set forth separately in a Term Sheet.


--------------------------------------------------------------------------------




For those Products: 1) which Distributor purchases from Motorola in the United
States and which is resold for distribution solely in the United States; and, 2)
which exclude global or intra-regional sales offers, Motorola will offer Product
pricing to Distributor that is at least as favorable as Product pricing made
available by Motorola to any other distributor, defined as an entity that
purchases products for resale to other entities and not to end-users, in the
Territory that purchases the same quantities of the same Products under the same
terms and conditions.

Motorola will cause the Product ordered to be shipped within five days of the
requested shipment date in the purchase order unless Motorola notifies
Distributor within five days of receipt of the purchase order that the requested
shipment date is not feasible and proposes an alternative shipment date.  The
portion of any Products subject to an accepted purchase order that is not
shipped by Motorola within ten (10) business days of the requested or agreed
shipment date may be cancelled by Distributor without liability or further
obligation with respect thereto.

To the extent agreed upon in a Term Sheet, during the term of this Agreement, if
Motorola reduces the price of a particular model of Product, then Motorola will
credit Distributor’s account an amount equal to the difference between the old
and the new net purchase price (in each case, invoice price less rebate and any
promotional amounts) multiplied by the number of such Product units purchased
from Motorola that: 1) were shipped within thirty (30) days prior to the new
price effective date; and, 2) remain in Distributor’s inventory (“Eligible
Products”).  Eligible Products shall not include: (i) close out products where
Distributor is notified in advance of the Products status prior to shipment;
(ii) Products purchased pursuant to special or promotional pricing where
Distributor is notified in advance of shipment, or; (iii) Products for which
Motorola provided Distributor with at least sixty (60) days advance written
notice of a scheduled price decrease prior to placement of orders.  Any amounts
due Distributor under this Section will be credited within thirty (30) days
after the new price effective date, to apply to future orders of Products only,
and upon receipt of required inventory and other documentation from
Distributor.  For purposes of this Section, “close out products” are defined as
those Products the manufacturer of which has terminated, or will be terminated
within ninety (90) days of the date of shipment thereof to Distributor and for
which Motorola provides Distributor at least sixty (60) days advance notice.

3.              Special Program Details (to be amended as needed and added as an
Attachment)

A.  Assigned and Pooled Accounts

1.  Applicability

Subject to the terms set forth in this Regional Amendment, with respect to sales
by Distributor and distributors generally to the regional carriers in the U.S.,
the parties agree that the following terms and conditions in Sections 3.A.3.
through and including 3.A.6. shall supersede the Master Distributor Agreement
but only as to Motorola’s ability to appoint other


--------------------------------------------------------------------------------




distributors who can sell to Assigned Accounts or Pooled Accounts, as defined
below, without limit.  All other terms of the Master Distributor Agreement
remain in full force and affect and shall control as to any conflicts between it
and this Regional Amendment.  For the avoidance of doubt, all other sales of
Products by Distributor to other customers are governed by the remaining terms
in this Regional Amendment and Master Distributor Agreement.

2.  Definitions

Assigned Account — A regional carrier account that is served on a limited
exclusivity basis by Distributor, subject to the terms contained herein, and are
listed on Exhibit A, Assigned Accounts, attached hereto and incorporated herein,
as may be amended from time to time.

Open Account — A regional carrier account that is subject to Section 1.3 of the
Master Distributor Agreement and can be served by the following, without
limitation:  CellStar, any additional domestic distributor or distributors, or
other domestic entities as appointed by Motorola, and Motorola direct.  Such
Accounts may be served only by distributors located within the Territory.

Pooled Account — A regional carrier account that is served by Distributor and
one other distributor, as determined by Motorola in its sole and absolute
discretion, and are listed on Exhibit B, Pooled Accounts, attached hereto and
incorporated herein, as may be amended from time to time.

Market Share — Market Share will be determined by [*].  In the case of Pooled
Accounts, Market Share shall be determined by [*].

3.  Assigned Accounts Initial Market Share Threshold

As of the Effective Date of this Regional Amendment, Distributor will be
required to have [*].  Any Assigned Account which does not satisfy the Initial
Market Share Threshold will be immediately converted into a Pooled Account.

4.  Assigned Accounts Quarterly Minimum Market Share Threshold

During the Term of this Regional Amendment, Distributor will be required to
achieve a minimum Market Share in each of its Assigned Accounts on a quarterly
basis in order for such account to remain an Assigned Account (“Assigned
Accounts Quarterly Minimum Market Share Threshold”).  The Assigned Accounts
Quarterly Minimum Market Share Thresholds are as follows:

Brackets ([*]) indicate portions of this document have been deleted and
separately filed with the Securities and Exchange Commission.


--------------------------------------------------------------------------------




 

Quarter Ending

 

 

 

Minimum Market
Share Threshold

 

 

 

 

 

September 30, 2006

 

[*]

 

December 31, 2006

 

[*]

 

March 31, 2007

 

[*]

 

June 30, 2007

 

[*]

 

 

In the event that Distributor does not achieve the Assigned Accounts Quarterly
Minimum Market Share Threshold as specified above, such Assigned Account will
immediately be converted to a Pooled Account effective upon delivery by Motorola
of a written notice to Distributor notifying it that such Assigned Account will
be converted to a Pooled Account to be effective immediately.  During the Term
of this Regional Amendment, and subject to the provisions of Section 3.A.6., any
accounts that have been converted from Assigned Accounts to Pooled Accounts will
remain Pooled Accounts for the remaining Term of this Regional Amendment,
subject to Section 6 herein.

Notwithstanding the above, if Motorola is notified in writing by an Assigned
Account that: 1) Distributor is not providing adequate and appropriate service,
subject to adequate product availability and quality by Motorola as determined
in Motorola’s reasonably judgment, by way of example only such claims may
include late deliveries, issues with product returns; or, 2) Assigned Account no
longer wishes to be served by Distributor, such account will become a Pooled
Account effective immediately upon receipt of written notice from Motorola to
Distributor notifying it that such Assigned Account will be converted to a
Pooled Account effective immediately.  During the Term of this Regional
Amendment, and subject to the provisions of Section 3.A.6., any accounts that
have been converted from Assigned Accounts to Pooled Accounts will remain a
Pooled Account for the remaining Term of this Regional Amendment, subject to
Section 6 herein.

5.  Pooled Accounts Initial Market Share Threshold

As of the Effective Date of this Regional Amendment, Motorola Pooled Market
Share in each Pooled Account will be [*].  Any Pooled Account which does not
satisfy the Pooled Accounts Initial Market Share Threshold will be immediately
converted into an Open Account.

6.  Pooled Accounts Quarterly Minimum Market Share Threshold

During the Term of this Regional Amendment, Motorola’s Pooled Market Share with
Pooled Accounts will be subject to a minimum Pooled Market Share requirement
(“Pooled Accounts Quarterly Minimum Market Share

Brackets ([*]) indicate portions of this document have been deleted and
separately filed with the Securities and Exchange Commission.


--------------------------------------------------------------------------------




Threshold”) on a quarterly basis in order for such account to remain a Pooled
Account.  The Pooled Accounts Quarterly Minimum Market Share Threshold will be
as follows:

Quarter Ending

 

 

 

Minimum Market
Share Threshold

 

 

 

 

 

September 30, 2006

 

[*]

 

December 31, 2006

 

[*]

 

March 31, 2007

 

[*]

 

June 30, 2007

 

[*]

 

 

In the event that Motorola’s Pooled Market Share does not exceed the Pooled
Accounts Quarterly Minimum Market Share Threshold as specified above, such
Pooled Account will immediately become an Open Account upon provision by
Motorola of a written notice to Distributor notifying it that such Pooled
Account will be converted to an Open Account effective immediately.  During the
Term of this Regional Amendment, any accounts that have been converted from
Pooled Accounts to Open Accounts will remain Open Accounts for the remaining
Term of this Regional Amendment.

Notwithstanding the above, if Motorola is notified in writing by a Pooled
Account that: 1) Distributor is not providing adequate and appropriate service,
subject to adequate product availability and quality by Motorola as determined
in Motorola’s reasonable judgment, by way of example only such claims may
include late deliveries, issues with product returns; or, 2) Pooled Account no
longer wishes to be served by Distributor, such account will become an Open
Account effective immediately upon receipt of written notice from Motorola to
Distributor notifying it that such Pooled Account will be converted to an Open
Account effective immediately.

7.              Right to Sell Direct

Notwithstanding anything to the contrary herein and subject to 1.3 of the Master
Distributor Agreement, Motorola has the right to sell direct to any Assigned
Account, Pooled Account, or Open Account at any time upon thirty (30) days prior
written notice; provided, however, that if Motorola determines to sell direct to
any Assigned or Pooled account, CellStar may, , at its option, modify or cancel
any Product forecasts and any then-open purchase orders submitted for Product,
(including accessories) specifically for such Assigned or Pooled Accounts.

Brackets ([*]) indicate portions of this document have been deleted and
separately filed with the Securities and Exchange Commission.


--------------------------------------------------------------------------------




8.  Upgrading of Accounts

In the event that a Pooled Account provides written notice to Motorola notifying
it that such Pooled Account wishes to be converted to an Assigned Account and
Distributor’s Motorola Market Share in such Pooled Account has equaled or
exceeded the Assigned Accounts Quarterly Minimum Market Share Threshold in the
two (2) consecutive immediately preceding quarters as specified above, Motorola
may in its sole discretion convert such Pooled Account to a Protected Account of
Distributor within seven (7) calendar days of receipt of such notice.  During
the Term of this Regional Amendment, and subject to the provisions of this
Section 3.A., any accounts that have been converted from Pooled Accounts to
Assigned Accounts will remain Assigned Accounts, as appropriate, for the
remaining Term of this Regional Amendment.

B.  Non-exclusive Appointment

Notwithstanding anything to the contrary herein, Distributor’s status as an
exclusive distributor to Assigned Accounts and with limited exclusivity to
Pooled Accounts, is exclusive of any direct sales by Motorola and subject to the
terms contained herein and in the Master Distributor Agreement.

C.            Quarterly Reviews

Distributor and Motorola will meet within 30 calendar days after the end of each
quarter to review Distributor’s performance in obtaining and serving Assigned
and Pooled Accounts, and maintaining Market Share or Pooled Market Share, as the
case may be.  These reviews will include an analysis and discussion of, among
other items, TAM projections, competitive activity, Motorola sales activity,
current promotions and other pertinent issues.  During these reviews Motorola
and Distributor will determine whether the Distributor has met the Pooled
Accounts Quarterly Minimum Market Share Threshold and the Assigned Accounts
Quarterly Minimum Market Share Threshold, as appropriate.

If it is determined that Distributor has not meet the Pooled Accounts Quarterly
Minimum Market Share Threshold or the Assigned Accounts Quarterly Minimum Market
Share Threshold, as appropriate, Distributor must submit a plan of action to
Motorola within seven (7) days of such notification.  Motorola will notify
Distributor whether such plan is agreeable.  If such plan is not agreeable or if
Distributor fails to meet the objectives of the plan of action as agreed to,
such Account will be immediately characterized as a Pooled or Open Account, as
set forth and subject to the terms contained herein.

If, based upon the quarterly review, the parties agree that Distributor has
maintained a forty (40) percent Market Share or Pooled Market Share, as the case
may be, in Eligible Units, with such Eligible Units to be defined in the
applicable


--------------------------------------------------------------------------------




Term Sheet, as compared to TAM, Distributor will be eligible for a one (1)
dollar per Eligible Unit marketing fund for those units in excess of the forty
(40) percent Market Share or Pooled Market Share, as the case may be, which will
be credited to Distributor’s account within thirty (30) days of the quarterly
meeting, unless otherwise specified in the Term Sheet.

D.  Launch Kits

The parties acknowledge and agree that Motorola will provide launch kits which
may include display phones and/or other materials, as agreed upon with the
regional carrier, directly to the regional carriers.  The parties further agree
that Motorola will not provide launch kits to the Distributor.

4.              Term and Effective Date

The term of this Regional Amendment will commence as of the Effective Date
specified above and run concurrently with the Term of the Master Distributor
Agreement (“Term”) and may be terminated in accordance with the rights contained
therein.

5.              Regional-Specific Legal Requirements

The governing law of this Regional Amendment will be the substantive law of
Illinois, USA.

IN WITNESS WHEREOF, the parties have caused this REGIONAL AMENDMENT to be
executed by their duly authorized representatives on the dates under their
signatures below.

MOTOROLA, INC.

 

CELLSTAR, LTD.

 



 

By:

National Auto Center, Inc.

 

 

 

 

      its General Partner

 

 

/s/  Richard Gadd

 

/s/ Robert Kaiser

 

Signature

 

Signature

 

 

 

 

 

Richard Gadd

 

Robert Kaiser

 

Name

 

Name

 

 

 

 

 

VP, Sales

 

CEO

 

Title

 

Title

 

 

 

 

 

11/20/06

 

11-17-06

 

Date

 

Date

 

 

 

 


--------------------------------------------------------------------------------




 

EXHIBIT A
ASSIGNED ACCOUNTS

[*]

(one page redacted)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Brackets ([*]) indicate portions of this document have been deleted and
separately filed with the Securities and Exchange Commission.


--------------------------------------------------------------------------------


 

EXHIBIT B
POOLED ACCOUNTS

[*]

(3 pages redacted)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Brackets ([*]) indicate portions of this document have been deleted and
separately filed with the Securities and Exchange Commission.


--------------------------------------------------------------------------------




 

EXHIBIT B — MOTOROLA LIMITED WARRANTY

MOTOROLA LIMITED WARRANTY FOR PERSONAL COMMUNICATION PRODUCTS, ACCESSORIES AND
SOFTWARE PURCHASED IN THE UNITED STATES OR CANADA

What Does this Warranty Cover? Subject to the exclusions contained below,
Motorola, Inc. warrants its wireless telephones, pagers and consumer two-way
radios that operate via Family Radio Service or General Mobile Radio Service
(“Products”), Motorola-branded or certified accessories sold for use with these
Products (“Accessories”) and Motorola software contained on CD-Roms or other
tangible media and sold for use with these Products (“Software”) to be free from
defects in materials and workmanship under normal consumer usage for the
period(s) outlined below.  This limited warranty is a consumer’s exclusive
remedy, and applies as follows to new Motorola Products, Accessories and
Software purchased by consumers in the United States or Canada, which are
accompanied by this written warranty:

PRODUCTS COVERED

 

LENGTH OF COVERAGE

 

EXCLUSIONS

A. Products and Accessories as defined above, unless otherwise provided for
below.

 

 

1. Decorative Accessories and Cases. Decorative covers, bezels, PhoneWrapä
covers and cases.

 

2. Monaural Headsets. Ear buds and boom headsets that transmit mono sound
through a wired connection.

 

3. Consumer Two-Way Radio Accessories.

 

 

4. Products and Accessories that are Repaired or Replaced.

 

A. One (1) year from the date of purchase by the first consumer purchaser of the
product unless otherwise provided for below.

 

1. Limited lifetime warranty for the lifetime of ownership by the first consumer
purchaser of the product.

 

2. Limited lifetime warranty for the lifetime of ownership by the first consumer
purchaser of the product.

 

3. Ninety (90) days from the date of purchase by the first consumer purchaser of
the product.

 

4. The balance of the original warranty or for ninety (90) days from the date
returned to the consumer, whichever is longer.

 

Normal Wear and Tear. Periodic maintenance, repair and replacement of parts due
to normal wear and tear are excluded from coverage.

 

Batteries. Only batteries whose fully charged capacity falls below 80% of their
rated capacity and batteries that leak are covered by this limited warranty.

 

Abuse & Misuse. Defects or damage that result from: (a) improper operation,
storage, misuse or abuse, accident or neglect, such as physical damage (cracks,
scratches, etc.) to the surface of the product resulting from misuse; (b)
contact with liquid, water, rain, extreme humidity or heavy perspiration, sand,
dirt or the like, extreme heat, or food; (c) use of the Products or Accessories
for commercial purposes or subjecting the Product or Accessory to abnormal usage
or conditions; or (d) other acts which are not the fault of Motorola, are
excluded from coverage.

 

Use of Non-Motorola Products and Accessories. Defects or damage that result from
the use of Non-Motorola branded or certified Products, Accessories, Software or
other peripheral equipment are excluded from coverage.

 

Unauthorized Service or Modification. Defects or damages resulting from service,
testing, adjustment, installation, maintenance, alteration, or modification in
any way by someone other than Motorola, or its authorized service centers, are
excluded from coverage.

 

Altered Products. Products or Accessories with (a) serial numbers or date tags
that have been removed, altered or obliterated; (b) broken seals or that show
evidence of tampering; (c) mismatched board serial numbers; or (d) nonconforming
or non-Motorola housings, or parts, are excluded form coverage.

 

Communication Services. Defects, damages, or the failure of Products,
Accessories or Software due to any communication service or signal you may
subscribe to or use with the Products Accessories or Software is excluded from
coverage.

 


--------------------------------------------------------------------------------




 

B. Software. Applies only to physical defects in the media that embodies the
copy of the software (e.g. CD-ROM, or floppy disk).

 

B. Ninety (90) days from the date of purchase.

 

Software Embodied in Physical Media. No warranty is made that the software will
meet your requirements or will work in combination with any hardware or software
applications provided by third parties, that the operation of the software
products will be uninterrupted or error free, or that all defects in the
software products will be corrected.

 

Software NOT Embodied in Physical Media. Software that is not embodied in
physical media (e.g. software that is downloaded from the internet), is provided
“as is” and without warranty.

 

Who is covered? This warranty extends only to the first consumer purchaser, and
is not transferable.

What will Motorola Do?  Motorola, at its option, will at no charge repair,
replace or refund the purchase price of any Products, Accessories or Software
that does not conform to this warranty.  We may use functionally equivalent
reconditioned/refurbished/pre-owned or new Products, Accessories or parts.  No
data, software or applications added to your Product, Accessory or Software,
including but not limited to personal contacts, games and ringer tones, will be
reinstalled.  To avoid losing such data, software and applications please create
a back up prior to requesting service.

How to Obtain Warranty Service or Other Information? To obtain service or
information, please call:


USA


PHONES 1-800-331-6456


CANADA


ALL PRODUCTS 1-800-461-4575


 


PAGERS 1-800-548-9954


 


TTY 1-888-390-6456


 


TWO-WAY RADIOS 1-800-353-2729


 


 


 


TTY 1-888-390-6456


 


 


FOR ACCESSORIES AND SOFTWARE, PLEASE CALL THE TELEPHONE NUMBER DESIGNATED ABOVE
FOR THE PRODUCT WITH WHICH THEY ARE USED.

 

You will receive instructions on how to ship the Products, Accessories or
Software, at your expense, to a Motorola Authorized Repair Center. To obtain
service, you must include: (a) a copy of your receipt, bill of sale or other
comparable proof of purchase; (b) a written description of the problem; (c) the
name of your service provider, if applicable; (d) the name and location of the
installation facility (if applicable) and, most importantly; (e) your address
and telephone number.

What Other Limitations Are There? ANY IMPLIED WARRANTIES, INCLUDING WITHOUT
LIMITATION THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE, SHALL BE LIMITED TO THE DURATION OF THIS LIMITED WARRANTY,
OTHERWISE THE REPAIR, REPLACEMENT, OR REFUND AS PROVIDED UNDER THIS EXPRESS
LIMITED WARRANTY IS THE EXCLUSIVE REMEDY OF THE CONSUMER, AND IS PROVIDED IN
LIEU OF ALL OTHER WARRANTIES, EXPRESS OF IMPLIED. IN NO EVENT SHALL MOTOROLA BE
LIABLE, WHETHER IN CONTRACT OR TORT (INCLUDING NEGLIGENCE) FOR DAMAGES IN EXCESS
OF THE PURCHASE PRICE OF THE PRODUCT, ACCESSORY OR SOFTWARE, OR FOR ANY
INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES OF ANY KIND, OR LOSS OF
REVENUE OR PROFITS, LOSS OF BUSINESS, LOSS OF INFORMATION OR DATA, SOFTWARE OR
APPLICATIONS OR OTHER FINANCIAL LOSS ARISING OUT OF OR IN CONNECTION WITH THE
ABILITY OR INABILITY TO USE THE PRODUCTS, ACCESSORIES OR SOFTWARE TO THE FULL
EXTENT THESE DAMAGES MAY BE DISCLAIMED BY LAW.


--------------------------------------------------------------------------------




Some states and jurisdictions do not allow the limitation or exclusion of
incidental or consequential damages, or limitation on the length of an implied
warranty, so the above limitations or exclusions may not apply to you. This
warranty gives you specific legal rights, and you may also have other rights
that vary from state to state or from one jurisdiction to another.

Laws in the United States and other countries preserve for Motorola certain
exclusive rights for copyrighted Motorola software such as the exclusive rights
to reproduce and distribute copies of the Motorola software.  Motorola software
may only be copied into, used in, and redistributed with, the Products
associated with such Motorola software.  No other use, including without
limitation disassembly of such Motorola software or exercise of the exclusive
rights reserved for Motorola, is permitted.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

EXHIBIT C — BREW AGREEMENT

WHEREAS, Distributor is aware that Motorola has a license from Qualcomm, Inc.
(“Qualcomm”) to integrate Binary Runtime Environment for Wireless (“BREW”)
technology into certain Motorola CDMA wireless devices;

WHEREAS, Distributor as an authorized distributor of certain wireless products
desires to purchase BREW Devices for resale to certain CDMA wireless carriers in
the United States; and

WHEREAS, Motorola desires to sell such BREW Devices to Distributor;

NOW THEREFORE, the Parties hereto agree as follows;

1.             Definitions.

a.                                       “BREW Device” means a complete end-user
CDMA wireless device into which Motorola has integrated the Qualcomm BREW
technology.

b.                                      “BREW OEM Kit” means the kit provided by
Qualcomm to Motorola to enable Motorola to integrate the BREW into the Devices
to create BREW Devices.  The term BREW OEM Kit includes all BREW OEM Kit
upgrades, if any, to such kit that Qualcomm makes available to Motorola.  As of
the date of this Agreement, the commercial version of the BREW OEM Kit will
consist of those items set forth below.

2.                                       With respect to Distributor’s purchase
of BREW Devices, Distributor hereby agrees to:

a.                                       only sell such BREW Devices to the CDMA
wireless carriers in the United States as described in this Agreement;

b.                                      not reproduce, modify, distribute,
reverse engineer, decompile or otherwise discover the source code for any
component of the BREW OEM Kit; and

c.                                       protect Qualcomm’s interest in the
Intellectual Property Rights in the BREW OEM Kit.

3.                                       Distributor shall be limited to using
the components of the BREW OEM Kit solely as integrated into the BREW Devices
sold to Distributor to Motorola.

4.                                       Within 20 calendar days after the end
of each quarter, Distributor shall provide Motorola with a written report,
(“Report”) in the form to be provided by Motorola that includes the number of
BREW Devices shipped to each CDMA wireless carrier in the United States for each
month of the quarter.  Motorola may make reasonable changes to the Report from
time to time.

BREW Documentation

BREW SDK Documentation:

BREW Client Reference Guide
BREW Device Configurator Guide
BREW MIF Editor Guide
BREW Resource Editor Guide
BREW SDK User’s Guide
BREW Client Documentation:
BREW Client Porting Guide
BREW OEM App Test (OAT) Guide
BREW Stone User Guide
BREW OEM Client Reference Guide
BREW Core Application Guide (e.g., Application Manager and MobileShop)


--------------------------------------------------------------------------------




 

Release notes as required.

Software

BREW SDK (and all components thereof) in Object Code, including software support
tools (including The Grinder™)

BREW Client and ARM Libraries Object Code

OEM Reference Source Code (Chip Interface Layers and OEM Interface Layers) and
header files for MSM Integration (the “BREW Kit Integration Layers”)

Application Manager/MobileShop Source Code (the “Core BREW Kit Applications”)

Test Software (the “OEM Kit Tools”)

BREW Stone Test Applet (benchmarking) as an executable

BREW OEM acceptance tests or OAT Test Applets (Chip Interface Layers and OEM
Interface Layers interface testing) as an executable BREW OEM acceptance tests
or OAT Test Applets (Chip Interface layers and OEM Interface Layers interface
testing).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




 

EXHIBIT D — MOTOROLA TRADEMARK USAGE GUIDELINES

From time to time, during the term of the Agreement, Motorola may provide to
Distributor additional trademark usage guidelines under this Exhibit D.

Trademark Usage Guidelines

Pursuant to the terms of the Agreement, Distributor may be permitted to use
Motorola trademarks (the “Marks”) for purposes of approved advertising.  The
Marks are important and valuable assets of Motorola and proper use of the Marks
(especially for all published materials, including articles, newsletters, press
releases, webpages, multimedia and advertisements) is critical to maintaining
the value of the Marks and the good will associated with the Marks.

The following requirements must be followed by Distributor:

·                  You must receive approval from Motorola in order to use any
of its Marks. Distributor must provide Motorola with specimens of Mark usage
prior to use, and a reasonable opportunity to review and approve Distributor’s
use of the Marks prior to their use. Motorola reserves the right to review any
use of the Marks at any time.

·                  Do not use the Marks in or as a company name or in
combination with any other trade name, trademark, service mark or trade dress
unless approved in writing in advance by Motorola.

·                  Do not incorporate the Marks into your own product names,
service names, trademarks or logos and do not adopt or use any trade name,
trademark, service mark or trade dress which is likely to be confused with, or
to dilute, any of the Marks.

·                  Do not use any of the Marks for any business, goods or
services other than Motorola’s goods and services.

·                  Do not apply to register or own any registration of any of
the Marks.

·                  Do not sublicense or permit any third party to use any of the
Marks without the prior written approval of Motorola.

·                  Do not use Marks in conjunction with the marks or logos of
other wireless service providers or other third parties.

·                  Use logos exactly as used by Motorola, without any alteration
or modification to the design, words, colors and/or proportions. Do not vary any
Mark by abbreviating it or changing its spelling.

·                  Do not use the Marks, or confusingly similar versions of the
Marks, in a domain name.  If Distributor uses the Marks in this manner,
Distributor agrees to transfer ownership of the domain name to Motorola.

·                  Do not use the Marks in a manner which could cause confusion
as to Motorola’s sponsorship, affiliation or endorsement of the goods or
services being offered or promoted.

·                  Do not use the Marks, or confusingly similar versions of the
Marks, in a manner that is inaccurate, distasteful or that disparages Motorola. 
Distributor may not use the Marks, or confusingly similar versions of the Marks,
in any manner that Motorola determines, in its sole discretion, diminishes or
damages Motorola’s goodwill in the Marks.


--------------------------------------------------------------------------------




 

·                  Upon termination of the Agreement for any reason, Distributor
must deliver to Motorola all literature, materials, business cards, signs,
labels, and other documents, and all registrations, upon which or in which the
Marks appear.

·                  Certain Company products and/or services include products
and/or technology of third parties.  Dealer may not use any marks of third
parties without their express permission.

·                  A Mark should always be used as an adjective and should be
accompanied by an appropriate noun.  Do not use a Mark as a noun or verb, or in
the possessive or plural form.

·                  You must use a noun (a generic term) in association with each
Mark the first time the Mark appears in text, and as often as possible after
that.

·                  In addition to attributing ownership of the Marks to Motorola
and using the appropriate trademark symbols (®, TM or SM), please use the
following trademark notice on the same page or in the area in which a Mark
appears:  “[Mark] is a trademark and/or registered trademark of Motorola, Inc.
in the U.S. and/or in other countries.”

·                  Always use the appropriate symbol (®, TM or SM) in connection
with all of the Marks.  At a minimum, the proper symbol must be used at the most
prominent use of the Mark (usually a headline) and again on the first occurrence
of the Mark in text.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------